In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Oyster Bay which denied landmark status to certain real property owned by the respondents Alfred Votypka and Barbara Votypka, the petitioners appeal from a judgment of the Supreme Court, Nassau County (DeMaro, J.), entered June 7, 1999, as amended November 1, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment, as amended, is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The respondent Town Board of the Town of Oyster Bay denied landmark designation status to the subject property because it had no historic value and was not an acceptable candidate for landmark status. We agree with the Supreme Court that the determination of the Town Board is supported by the record, has a reasonable basis in law, and is not arbitrary or capricious (see, Matter of Teachers Ins. & Annuity Assn. v City of New York, 82 NY2d 35, 41; Matter of 400 E. 64/ 65th St. Block Assn. v City of New York, 183 AD2d 531). O’Brien, J. P., McGinity, Luciano and Feuerstein, JJ., concur.